Exhibit 10.6




NEITHER THIS NOTE NOR THE UNDERLYING SECURITIES HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 AS AMENDED OR THE SECURITIES LAWS OF ANY STATE AND
NEITHER THIS NOTE NOR ANY SECURITIES ISSUED PURSUANT TO ITS CONVERSION MAY BE
SOLD OR TRANSFERRED IN THE ABSENCE OF REGISTRATION THEREUNDER OR AN EXEMPTION
THEREFROM.
THIS NOTE, THE OBLIGATIONS HEREUNDER AND ANY LIENS SECURING SUCH OBLIGATIONS ARE
SUBJECT TO THE SUBORDINATION AGREEMENT (AS DEFINED BELOW).


THIS PROMISSORY NOTE WILL BE CONSIDERED TO HAVE BEEN ISSUED WITH ORIGINAL ISSUE
DISCOUNT (“OID”) FOR PURPOSES OF SECTIONS 1271 ET SEQ. OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED. THIS NOTE WAS ORIGINALLY ISSUED ON [ ], 2016. FOR
INFORMATION REGARDING THE ISSUE PRICE, AMOUNT OF OID PER $1,000 OF PRINCIPAL
AMOUNT AND YIELD TO MATURITY FOR PURPOSES OF THE OID RULES, PLEASE CONTACT THE
TREASURER OF THE BORROWER AT 12220 SCRIPPS SUMMIT DRIVE, SUITE 100, SAN DIEGO,
CA 92131.




SUBORDINATED PROMISSORY NOTE


October 31, 2016


FOR VALUE RECEIVED, the undersigned, TURTLE BEACH CORPORATION, a Nevada
corporation (the “Company”), hereby promises, subject to the terms and
conditions hereof including Section 5, to pay to the order of SG VTB HOLDINGS,
LLC (together with any successors and/or assigns, the “Holder”), in lawful money
of the United States of America and in immediately available funds, the
Principal Amount borrowed by the Company pursuant to Section 1 together with any
accrued interest thereon that has not been capitalized, plus any Principal
Increases (as defined below) together with any accrued interest thereon that has
not been capitalized, on September 29, 2019 (the “Maturity Date”).


1.    Borrowings. If the Company is required to obtain a Specified Capital
Contribution under the Credit Agreement at any time prior to the Maturity Date,
the Company may request in writing that the Holder lend the Company $2,000,000
on the terms contained herein (the “Funding Request”). The Holder shall transfer
such amount to the Company within 12 business days of the receipt of the Funding
Request and concurrent with such transfer (the “Funding”): (a) the Principal
Amount hereunder shall be increased from $0 to $2,000,000 and (b) the Company
shall execute and deliver to the Holder the Warrant Agreement in the form
attached as Exhibit A hereto (the Effective Date of the Warrant to be either (a)
the Funding Date if the interest rate set forth in Section 2(b) is applicable or
(b) the date that the interest rate becomes a fixed interest rate pursuant to
Section 2(a)(y)). The Holder shall ensure that it has sufficient funds to comply
with its Funding obligations hereunder through the Maturity Date.
2.    Interest. Interest shall accrue on the Principal Amount and on any
Principal Increases at the rate set forth in clause (a) or clause (b) of the
next sentence. The interest rate shall be equal




--------------------------------------------------------------------------------




to either (a) if the Company provides a compliance certificate to the Holder on
the date of Funding certifying that the Company is in compliance with at least
90% of the amount required under the financial covenant under Section 10.3.1
(EBITDA) of the Crystal Term Loan and with at least 90% of the amount required
under the financial covenant under Section 10.3.1 (EBITDA) of the Credit
Agreement, each as of the date of the Funding, (x) from the date of the Funding
up to and including the date that is 12 months after the Funding, LIBOR + 10.5%
per annum and (y) 12.0% per annum thereafter or (b) if the Company does not
provide a compliance certificate at the date of the Funding, 12.0% per annum
from the date of Funding, and in each case shall be calculated based upon a
365-day year. Interest on this Note shall accrue at the applicable rate from the
Funding until the repayment in full of the Principal Amount plus any Principal
Increases together with any accrued interest thereon that has not been
capitalized. Interest shall be paid quarterly by increasing the principal amount
of this Note (any such increase, a “Principal Increase”) by an amount equal to
the interest accrued on the Principal Amount (as increased by the Principal
Increases) during such quarter.
3.    Payments. The principal of this Note, together with accrued but unpaid
interest thereon, shall be immediately due and payable and shall be repaid in
full upon the earliest occurrence of the Maturity Date or a Change of Control,
in each case subject to Section 5 and unless the holders of a majority of the
aggregate outstanding principal amount of the Note (“Majority in Interest”)
shall otherwise agree in writing. For this purpose, a “Change of Control” has
the meaning set forth in the Credit Agreement referenced in Section 5(a)(i)
hereof.
4.    Prepayment. Subject to Section 5 hereof, this Note may be prepaid at any
time in whole or in part without premium or penalty.
5.    Method of Payment. All payments hereunder shall be made for the account of
the Holder at its office located at c/o Stripes Group, 402 West 13th Street, New
York, NY 10014 or to such other address as the Holder may designate in writing
to the Company.
6.    Subordination.
(a)    Certain Defined Terms. The following terms shall have the following
meanings:
(i)    “Credit Agreement” shall mean the Loan, Guaranty and Security Agreement,
dated as of March 31, 2014, by and among the Company, Voyetra Turtle Beach,
Inc., a Delaware corporation, Turtle Beach Europe Limited, a company limited by
shares and incorporated in England and Wales with company number 03819186, VTB
Holdings, Inc., a Delaware corporation, the financial institutions party thereto
from time to time as lenders (the “Senior Lenders”), Bank of America, N.A., a
national banking association, as agent, collateral agent and security trustee
for the Senior Lenders (the “Agent”), and Bank of America, N.A. as sole lead
arranger and sole book runner, as the same has been and may be amended,
restated, amended and restated, supplemented, refinanced, renewed, replaced or
otherwise modified from time to time.
(ii)    “Credit Agreement Debt” shall mean all Obligations under, and as defined
in, the Credit Agreement
(iii)    “Crystal Term Loan” shall mean the Term Loan, Guaranty and Security
Agreement, dated July 22, 2015, by and among the Company, Turtle Beach Europe
Limited, a




--------------------------------------------------------------------------------




company limited by shares and incorporated in England and Wales with company
number 03819186, VTB Holdings, Inc., a Delaware corporation, Voyetra Turtle
Beach, Inc., a Delaware corporation, the financial institutions party thereto
from time to time as lenders (the “Term Lenders”), Crystal Financial LLC, as
agent, collateral agent and security trustee for the Lenders (the “Term Agent”)
and sole lead arranger and sole bookrunner and the other parties thereto, as the
same has been and may be amended, restated, amended and restated, supplemented,
refinanced, renewed, replaced or otherwise modified from time to time.
(iv)    “LIBOR” shall mean the London Interbank Offered Rate for US Dollars. For
all purposes under this Note LIBOR shall be determined on the date of the
Funding and thereafter as of each date the interest has been capitalized (each
such date, a “Determination Date”) by reference to:
(i) the rate per annum (rounded upwards, if necessary, to the nearest 1/100 of 1
percent) appearing on Bloomberg Page BBA or, as applicable, BBAM (or any
successor page) as the London Interbank Offered Rate for deposits in US Dollars
at 11:00 AM (London time) two London business days before such Determination
Date for the period of 3 months commencing on such Determination Date and ending
on a date three months after such Determination Date;
(ii) in the event of the unavailability of the applicable Bloomberg Page, by the
rate per annum (rounded upwards, if necessary to the nearest 1/100 of 1 percent)
appearing on the Reuters LIBOR page as the London Interbank Offered Rate for
deposits of US Dollars at approximately 11:00 AM (London time) two London
business days before such Determination Date for the period commencing on such
Determination Date and ending on a date three months after such Determination
Date; or
(iii) in the event of the unavailability of both the applicable Bloomberg Page
and the Reuters Page, three month “LIBOR BBA Interbank Fixing Rate” for US
Dolalrs as published in the World Interest Rates section of the Financial Times
newspaper two London business days before such Determination Date. If LIBOR
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Note.
(v)    “Senior Debt” shall mean the Credit Agreement Debt and all Obligations
under, and as defined in, the Crystal Term Loan.
(b)    Subordination Agreement. The Company and Holder agree that this Note is
subordinated to the Senior Debt pursuant to that certain Subordination
Agreement, dated November 15, 2016, as amended, by and among the Company, Turtle
Beach Europe Limited, a company limited by shares and incorporated in England
and Wales with company number 03819186, VTB Holdings, Inc., a Delaware
corporation, Voyetra Turtle Beach, Inc., a Delaware corporation, the Holder, the
Agent and the Term Agent (the “Subordination Agreement”).
7.    Events of Default.
(a)    An “Event of Default” occurs if:




--------------------------------------------------------------------------------




(i)    the Company defaults in the payment of the principal of, or interest on,
this Note when the same becomes due and payable at maturity, upon acceleration,
or otherwise; or
(ii)    the Company shall generally not pay its debts as such debts become due,
or shall admit in writing its inability to pay its debts generally, or shall
make a general assignment for the benefit of creditors, or any proceeding shall
be instituted by or against the Company seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property and in the case of any such proceeding instituted against the Company
such proceeding shall not be stayed or dismissed within sixty (60) days from the
date of institution thereof.
(b)    Acceleration. Subject to the provisions of Section 5, if an Event of
Default (other than an Event of Default specified in clause (a)(ii) of Section
6) occurs and is continuing, the holders of at least a Majority in Interest, by
written notice to the Company and the holders of Senior Debt (as provided in
Section 11) (an “Acceleration Notice”), may declare the unpaid principal of and
accrued interest on all of the Notes to be immediately due and payable. Upon
such declaration, if there is at such time any Senior Debt outstanding, the
principal of and interest on the Notes shall be due and payable upon the first
to occur of an acceleration under the applicable Senior Debt instrument or one
hundred eighty (180) days after receipt by the Agent and Term Agent of such
Acceleration Notice given hereunder. If an Event of Default specified in clause
(a)(ii) of Section 6 occurs, all principal of and interest on all of the Notes
outstanding shall ipso facto become and be immediately due and payable without
any declaration or other act on the part of the Holder. The holders of at least
a Majority in Interest, by written notice to the Company, may rescind an
acceleration and its consequences if (i) all existing Events of Default, other
than the nonpayment of principal of or interest on the Notes which has become
due solely because of the acceleration, have been cured or waived and (ii) the
rescission would not conflict with any judgment or decree of a court of
competent jurisdiction. Any amounts received by the Holder in connection with
any action taken pursuant to this Section 6(b) shall be subject to the
provisions of Section 5.
(c)    Default Rate. Any payment of principal or interest under this Note shall
begin to bear interest at a penalty rate of two percent (2%) above the-then
applicable interest rate per annum upon the occurrence and during the
continuance of an Event of Default under this Note or an event of default under
any of the Senior Debt.
(d)    Majority in Interest. The holders of a Majority in Interest may direct
the time, method and place of conducting any proceeding for any remedy available
to the holders of the Notes or exercising any trust or power conferred on them.
The Holder of this Note may not pursue a remedy with respect to this Note unless
the holders of at least a Majority in Interest consent to the pursuit of the
remedy. A holder may not use the provision hereof to prejudice the rights of
another holder or to obtain a preference or priority over another holder.
(e)    Remedies Cumulative. A delay or omission by the Holder in exercising any
right or remedy accruing upon an Event of Default shall not impair the right or
remedy or constitute a




--------------------------------------------------------------------------------




waiver of or acquiescence in the Event of Default. No remedy is exclusive of any
other remedy. All remedies are cumulative to the extent permitted by law.
8.    Amendment and Waiver.
(a)    Consent Required. Subject to the Subordination Agreement, any term,
covenant, agreement or condition of the Notes may, with the consent of the
Company, be amended or compliance therewith may be waived (either generally or
in a particular instance and either retroactively or prospectively), if the
Company shall have obtained the consent in writing of the holders of at least a
Majority in Interest.
(b)    Effect of Amendment or Waiver. Any amendment or waiver shall be binding
upon the Holder, upon each future holder of any Note and upon the Company,
whether or not such Note shall have been marked to indicate such amendment or
waiver. No such amendment or waiver shall extend to or affect any obligation not
expressly amended or waived or impair any right consequent thereon.
9.    Replacement Notes. If a mutilated Note is surrendered to the Company or if
the Holder presents evidence to the reasonable satisfaction of the Company that
this Note has been lost, destroyed or wrongfully taken, the Company shall issue
a replacement note of like tenor if the requirements of the Company for such
transactions are met. An indemnity agreement may be required that is sufficient
in the reasonable judgment of the Company to protect the Company from any loss
which it may suffer. The Company may charge for its out-of-pocket expenses
incurred in replacing this Note.
10.    No Recourse Against Others. No director, officer, employee or
stockholder, as such, of the Company shall have any liability for any
obligations of the Company under this Note or for any claim based on, in respect
or by reason of, such obligations or their creation. The Holder by accepting
this Note waives and releases all such liability. This waiver and release are
part of the consideration for the issue of this Note.
11.    Notices. All notices provided for or permitted hereunder shall be made in
writing by hand-delivery, registered or certified first-class mail, fax or
reputable courier guaranteeing overnight delivery to the other party at the
following addresses (or at such other address as shall be given in writing by
any party to the others):
If to the Company, to:
Turtle Beach Corporation
12220 Scripps Summit Drive, Suite 100
San Diego, CA 92131
Attention: John Hanson


and






--------------------------------------------------------------------------------




Dechert LLP
1900 K Street, NW
Washington, D.C. 20006
Attention: Tony Chan
Fax: (202) 261-3117


If to the Holder, to the Holder’s address as reflected in the books of the
Company.


If to the Agent:


Bank of America, N.A.
333 South Hope Street, 13th Floor
Los Angeles, California 90071
Attention: Matthew R. Van Steenhuyse


If to the Term Agent:


Crystal Financial LLC
Two International Place, 17th Floor
Boston, Massachusetts 02110
Attention: Mirko Andric


All such notices shall be deemed to have been duly given: when delivered by
hand, if personally delivered; four business days after being deposited in the
mail, postage prepaid, if mailed; and on the next business day, if timely
delivered to a reputable courier guaranteeing overnight delivery.


12.    Successors, etc. This Note shall be binding upon and shall inure to the
benefit of the Holder and the Company and their respective successors and
permitted assigns.
13.    Waiver of Jury Trial. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT SUCH PARTIES MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY SUIT OR ACTION ARISING OUT OF THIS NOTE OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH OF THE PARTIES HEREBY CERTIFIES THAT NEITHER THE OTHER
PARTY NOR ANY OF ITS REPRESENTATIVES HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT IT WOULD NOT SEEK TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL. FURTHER,
EACH OF THE PARTIES ACKNOWLEDGES THAT THE OTHER PARTY RELIED ON THIS WAIVER OF
RIGHT TO JURY TRIAL AS A MATERIAL INDUCEMENT TO ENTER INTO THIS NOTE.
14.    Costs of Enforcement. The Company is obligated to pay the costs of
enforcement of this Note (including without limitation the reasonable fees and
expenses of counsel) incurred by or on behalf of the holder of this Note.




--------------------------------------------------------------------------------




15.    Waiver of Notice, etc. The Company hereby waives presentment, notice of
dishonor or acceleration, protest and notice of protest, and any and all other
notices or demands in connection with the delivery, acceptance, performance,
default or enforcement of this Note.
16.    Headings. The section headings of this Note are for convenience only and
shall not affect the meaning or interpretation of this Note or any provision
hereof.
17.    Governing Law. This Note shall be deemed a contract under, and shall be
governed by and construed in accordance with, the laws of the State of New York
without giving effect to principles of conflicts of laws.
[Signature page follows]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Note to be duly executed, and
the Holder has caused this Note to be duly acknowledged, as of the date set
forth below.


TURTLE BEACH CORPORATION


        
By: /s/ John T. Hanson___________
Name: John T. Hanson
Title: Chief Financial Officer










ACKNOWLEDGED BY THE HOLDER
THIS 31st DAY OF OCTOBER 2016:


SG VTB HOLDINGS, LLC




By: /s/ Kenneth A. Fox    
Name:    Kenneth A. Fox
Title:    Managing Member




--------------------------------------------------------------------------------




EXHIBIT A


WARRANT AGREEMENT


